PER CURIAM.
The defendant was improperly convicted of two homicide offenses (manslaughter by culpable negligence — section 782.07, Florida Statutes and vehicular homicide — section 782.071, Florida Statutes) based on one death. See Houser v. State, 474 So.2d 1193 (Fla.1985); Hoag v. State, 511 So.2d 401 (Fla. 5th DCA), rev. denied, 518 So.2d 1278 (Fla.1987). The conviction of vehicular homicide, the lesser of the two offenses, is vacated. See State v. Barton, 523 So.2d 152 (Fla.1988).
Upon motion in the trial court, the defendant is entitled to be resentenced based on a scoresheet with no points scored for the now-vacated vehicular homicide conviction. All other issues presented to us in this appeal are without merit.
The conviction of manslaughter by culpable negligence is affirmed; the conviction for vehicular homicide is vacated.
AFFIRMED IN PART; VACATED IN PART.
SHARP, C.J., DAUKSCH and COWART, JJ., concur.